In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-16-00156-CR
                           ____________________

                        JUSTIN TAJ BERRY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                           Jefferson County, Texas
                           Trial Cause No. 305342


                          MEMORANDUM OPINION

      Justin Taj Berry has filed a motion to dismiss his appeal. See Tex. R. App. P.

42.2. The motion to dismiss the appeal is signed by Appellant personally and

joined by counsel of record. No opinion has issued in this appeal. The motion is

granted, and the appeal is therefore dismissed.




                                         1
      APPEAL DISMISSED.




                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on June 28, 2016
Opinion Delivered June 29, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       2